Citation Nr: 1814259	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for weight loss.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to a rating in excess of 10 percent for costochondritis.


REPRESENTATION

Veteran is represented by:  Dax J. Lonetto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1988 to June 1991, including service in the Southwest Asia theater of operations from August 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in April 2016 and was remanded for further development. The requested development was completed, and the case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for restless leg syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record does not show a diagnosis of a disability manifested by weight loss upon which service connection can be granted on a direct or secondary basis, nor does it demonstrate that the Veteran has a chronic disability manifested by weight loss attributable to an undiagnosed illness related to his Persian Gulf War service.



2.  Throughout the appeal period, the Veteran's service-connected costochondritis has been manifested by impairment more nearly approximating moderately severe injury to the thoracic muscle group.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a disability manifested by weight loss have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

2.  The criteria for a rating of 20 percent for costochondritis have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, 4.73, Diagnostic Code 5321(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Service Connection for Weight Loss 

The Veteran seeks service connection for a disability manifested by weight loss, which he asserts is related to his Persian Gulf War service, or alternatively, his service-connected depression, costochondritis, and/or irritable bowel syndrome (IBS).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Additionally, under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more no later    than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness that is defined      by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection. 38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Such chronic disability must not be attributed to any known clinical diagnosis         by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other,       non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  Manifestations of        an undiagnosed illness may include, among other things, abnormal weight loss.      38 C.F.R. § 3.317(b).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf war; or if there       is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest theater of operations during the Persian Gulf    war and the onset of the illness; or if there is affirmative evidence that the illness      is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(c).

Service personnel records confirm that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)  (defining the Southwest Asia theater of operations); see also 38 U.S.C. § 101(33) (2012) (defining the Persian Gulf War as beginning on August 2, 1990, and ending  on a date thereafter to be prescribed by Presidential proclamation or law). Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness.  

Upon review of the evidence of record, the Board finds that the most probative evidence does not show a diagnosis of a disability manifested by weight loss.  

Service treatment records show that the Veteran weighed 123 pounds during a   June 1987 enlistment examination and 122 pounds when he entered service in    May 1988.  A March 1990 report of medical examination shows that the Veteran weighed 134.75 pounds about five months prior to his Persian Gulf service. Upon his discharge from active duty in June 1991, he weighed 140 pounds.  Thereafter, the record shows that the Veteran weighed 137.4 pounds in October 2006, 144.6 pounds in December 2006, 132 pounds in September 2010, 136.7 pounds in October 2010, and 138.9 pounds in January 2011. In February 2011, the Veteran reported weight loss due to anxiety, and he weighed 133 pounds. In March 2011, the Veteran reported loss of appetite and weight loss, and he weighed 127.8 pounds.  In April 2011, the Veteran reported nausea and weight loss, and he weighed 132 pounds.  In May 2011, the Veteran weighed 136.4 pounds and denied any weight changes.  The Veteran weighed 138 pounds in August 2011, 130.5 pounds in February 2012, and 134.3 pounds in March 2012.  In April 2012, Veteran reported losing approximately 15 pounds unintentionally; however, his current weight was not noted.  Thereafter, the record shows that he weighed 130.7 pounds in August 2012, 131 pounds in November 2012, 128.6 pounds in April 2013, 134.7 pounds    in December 2013, 132 pounds in January 2014, 134.4 pounds in February 2014, 132.4 pounds in March 2014, 140 pounds in April 2016, and 150.5 pounds in March 2017. 

In March 2012, a VA examiner reviewed the evidence of record and indicated that  there was no objective evidence that the Veteran exhibited any significant weight loss.  In support of this, the examiner indicated that the Veteran weighed 140 pounds upon his discharge from active duty; his lowest weight was 127.8 pounds in March 2011; and his current weight was 134.3 pounds.  

In March 2017, another VA examiner reviewed the evidence of record and opined that the Veteran did not have a disability manifested by weight loss.  In support     of this, the examiner explained that weight is not a stable factor throughout any human being's lifespan, and it is dependent on a number of factors.  The examiner indicated that the Veteran endorsed several possible risk factors for weight loss over the years, including IBS, stress, mood disorder, chronic pain, alcohol use, smoking, and medications which can affect one's appetite and/or cause nausea.  The examiner further noted that the Veteran's weight was only 123 pounds at enlistment, and it fluctuated up and down thereafter; however, it was never as low as his pre-service weight.  
 
The Board finds the opinions of the VA examiners to be highly probative and persuasive, as they are based on a review of the evidence of record, including service treatment records and years of post-service treatment records, which do    not substantiate a finding that the Veteran has a disability manifested by weight loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding   that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board has also considered whether the Veteran's reported symptoms of weight loss may be attributable to an undiagnosed illness related to his Persian Gulf War service.  However, the probative evidence of record does not demonstrate that the Veteran has a chronic disability manifested by weight loss.  As noted above, the Veteran's weight fluctuated up and down over the years, but it always remained higher than his pre-service weight. Moreover, VA examiners and treatment providers have evaluated the Veteran and attributed his fluctuating weight to similar causes, including IBS, stress, mood disorder, chronic pain, alcohol use, smoking, and medications.  As such, the Board finds that the probative evidence of record does    not demonstrate that the Veteran has a chronic disability manifested by weight loss which is attributable to an undiagnosed illness related to his Persian Gulf War service.  

The Board has reviewed and considered a July 2017 letter from a private treatment provider, Dr. Adams, who indicated that the Veteran reported a history of a 30-pound weight loss beginning during his Persian Gulf War service.  Dr. Adams so indicated that the Veteran's usual weight was once 160 pounds and that he exhibited chronic moderate weight loss secondary to his service-connected depression and costochondritis.  However, the Board assigns little probative value to this opinion, as it is not supported by the evidence of record.  As noted above, the Veteran weighed 122 pounds upon his entrance into active duty, 134.75 pounds shortly before his Persian Gulf service, and 140 pounds upon discharge.  Thereafter, the record shows that his weight fluctuated up and down between 127.8 pounds and 150.5 pounds over the years.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  

While the Veteran believes that he has a disability manifested by weight loss, he  has not shown that he has the specialized training sufficient to diagnose disabilities manifested by weight loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a disability manifested by weight loss are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran is not competent medical evidence.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for weight loss, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

	Increased Rating for Costochondritis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.      § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Costochondritis is not specifically listed in the Rating Schedule.  For conditions   that are not specifically listed, VA regulations provide that those conditions may be rated by analogy under the Diagnostic Code of a closely related disease or injury.  38 C.F.R. § 4.20.  Costochondritis is defined as inflammation of the cartilage in the breastbone.  See https://medlineplus.gov/ency/article/000164.htm.  The Veteran's costochondritis has been rated by analogy under Diagnostic Code 5321, relating    to injuries to Muscle Group XXI, the thoracic muscle group responsible for respiration.  

Pursuant to Diagnostic Code 5321, a 10 percent rating is warranted for moderate injury; and a maximum 20 percent rating is warranted for severe or moderately severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5321.  Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that      its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  

Upon review of the record, the Board finds that the Veteran's disability picture more nearly approximates a 20 percent rating for costochondritis.  The record shows that the Veteran's costochondritis resulted in increasingly severe left anterior rib and sternum pain, which worsened with coughing, sneezing, deep breathing, pushing, pulling, lifting, sleeping on his left side, and any upper thoracic physical activity.  The Veteran described his pain as a constant dull aching in both sides      of the sternum, extending to the left sternal border to the left side of the chest into the left armpit, shoulder, and arm.  He also reported short episodes of very sharp pain about once a day in the left side of the chest wall, which feel similar to a heart attack and cause difficulty breathing , followed by duller pain lasting several hours.  During these episodes, the Veteran reported having to stop whatever he is doing to rest.  In a September 2009 written statement, the Veteran's mother indicated that  the Veteran's chest, arm, and shoulder pain rendered him unable to do things for  her that he was once able to do, such as moving a television, installing an overhead lightbulb, hanging a shower curtain, painting a fence, digging a hole for plants, or putting boxes in the attic.  The Veteran also reported that his chest pain prevented him for doing certain chores around the house, such as vacuuming, mowing the lawn, and taking out the trash.  During the April 2015 Board hearing, he testified that his costochondritis affected all movements in his back and shoulders, as he never knew what could trigger episodes of sharp chest pain.  

The Veteran underwent a VA examination in October 2009, during which the examiner observed tenderness to the left sternocostal region with palpation at ribs   two through six; mild protrusion at the sternocostal junction ribs two through four; guarding of the left thorax by carrying the left shoulder higher than the right with the left clavicle protruding slightly more than the right; a loud audible and palpable "pop" over the sternocostal junction ribs two through four during bilateral shoulder range of motion; and grimacing from sternocostal pain during upper thorax and shoulder range of motion, palpation, and dressing and undressing for the examination.  The examiner indicated that the Veteran's costochondritis had significant effects on his occupation, as it caused problems with lifting, carrying, and reaching due to pain. The Veteran underwent another VA examination in March 2017, during which the examiner observed tenderness over the right and left sternocostal borders of the entire       sternal border on the left and right, which were likely indications that the        Veteran's costochondritis had progressed.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the record more nearly approximates moderately severe injury to the thoracic muscle group.  Therefore, the maximum 20 percent rating is warranted.  



ORDER

Service connection for weight loss is denied.

A rating of 20 percent for costochondritis is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

In April 2016, the Board remanded the Veteran's service connection claim for restless leg syndrome in order to obtain a VA medical opinion as to whether restless leg syndrome was caused or aggravated by the Veteran's service-connected depression and/or fibromyalgia.  In March 2017, the Veteran underwent a VA examination,  during which the examiner indicated that the Veteran had a diagnosis of restless leg syndrome; however, the etiology was unknown.  Because the examiner did not provide an opinion as to whether the Veteran's restless leg syndrome was aggravated by his service-connected depression and/or fibromyalgia, the Board finds that a remand is necessary in order to obtain another medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 3.310 (secondary service connection may        be established for a disability which was proximately caused by or proximately aggravated by a service-connected disability).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate examiner to obtain an opinion with respect to the Veteran's secondary service connection claim for restless leg syndrome.  If another examination is deemed necessary to respond the questions, one should be scheduled.  After a review of the claims file, the examiner should answer the following:



a)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's restless leg syndrome was worsened beyond normal progression by his service-connected depression?  Please explain why or why       not.

b)  If restless leg syndrome was permanently worsened beyond normal progression by the Veteran's service-connected depression, please attempt to quantify the degree of worsening beyond the baseline level of disability.  

c)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's restless leg syndrome was worsened beyond normal progression by his service-connected fibromyalgia?  Please explain why or why   not.

d)  If restless leg syndrome was permanently worsened beyond normal progression by the Veteran's service-connected fibromyalgia, please attempt to quantify the degree of worsening beyond the baseline level of disability.

2.  After undertaking the development above and any additional development deemed necessary, the claim for service connection for restless leg syndrome should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


